Citation Nr: 1820830	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) as a result of an appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection for major depressive disorder at a 10 percent rating.  The Veteran timely appealed that decision.  

In a July 2015 decision, the Board found that the issue of TDIU had been raised by the record under Rice and remanded the depression and TDIU claims for further development to the RO.  Rice v. Shinseki, 22 Vet. App. 447 at 452 (2009).  

The matter of entitlement to TDIU was again remanded by the Board in a July 2017 decision that also denied the appeal for an initial rating in excess of 10 percent for major depressive disorder.   

The Board notes that as a result of VA examinations conducted pursuant to its July 2017 remand for TDIU, the RO issued a rating decision in December 2017 which increased the Veteran's evaluation for service-connected major depressive disorder to 30 percent.  As the previous appeal for an increased rating for service-connected major depressive disorder became final when it was denied by the Board in July 2017, and the Veteran has not filed a notice of disagreement and Form VA-9 in response to the December 2017 RO decision, the Board does not have jurisdiction over the claim for major depressive disorder at this time.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100.  The Board notes that the Veteran's representative referenced an appeal to the 30 percent rating by the RO from December 2017, however there is no appeal at the current time as to that issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the February 2018 brief to the Board, the Veteran's representative noted that the October 2017 VA examiner did not include, as instructed by the Board in its July 2017 remand, an opinion on the Veteran's employability related to the service-connected depression.  

The Board notes that it appears that the Veteran is employed.  The December 2013 private psychological evaluation reported that the Veteran did "odd jobs."  At the December 2016 VA examiner, the examiner noted that the Veteran is an actor.  The October 2017 VA examiner reported the Veteran stated he was "always working."  It is unclear from the reports in the Veteran's file if the Veteran has performed substantially gainful employment.  

Since the October 2017 VA examiner did not include an opinion on the Veteran's employability due to his service-connected depression, in addition to the lack of available information on the Veteran's employment status and history, the Board finds that a remand is in order.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447 at 452 (2009).  When deciding a TDIU claim, the Board "must take into account the individual veteran's education, training, and work history."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  

Other than by distinguishing the concept of "substantially gainful employment" from "marginal employment" which "includes but is not limited to employment in a protected environment such as a family business or sheltered workshop," 38 C.F.R. § 4.16, the regulation explaining the criteria for TDIU, does not define "substantially gainful employment."  In Faust v. West, 13 Vet. App. 342 (2000), the Court looked for guidance to social security regulations defining the similar concept of "substantially gainful activity" as "work that (a) involves doing significant productive physical or mental duties; and (b) is done... for pay or profit."  Id. at 356 (quoting 20 C.F.R. § 404.1509 (1999)).  

In Faust the Court affirmed the Board's denial of TDIU when the claimant had engaged in part-time work which, nevertheless, brought him earnings which exceeded the poverty threshold for one person.  "[T]he Court holds that where, as in this case, the veteran became employed, as shown by clear and convincing evidence, at a substantially gainful occupation, i.e., one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income prior to his having been awarded a 100% rating based on individual unemployability... such employment constitutes, as a matter of law, a substantially gainful occupation...."  Id.  at 356.  The Board notes that the 100% threshold of the 2017 poverty guidelines for one person is $12,060.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain further information on the Veteran's employment status and history through an appropriate form, such as a VA Form 21-8940 or employment information questionnaire.  

2.  Obtain a medical opinion on the impact on employability caused by the Veteran's service-connected depressive disorder taking into account the prior VA examinations.  The examiner should opine on the functional impairment caused solely by his service-connected depressive disorder as related to the Veteran's ability to obtain and retain substantially gainful employment.  The claims file along with any other pertinent evidence contained in the VA electronic claims file should be made available to the examiner. 

A complete rationale for all opinions is required and the examiner should take into account the Veteran's level of education, special training, and previous work experience, but not his age, or any impairment caused by non service-connected disabilities.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.   

3.  The AOJ should then adjudicate the claim for TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L.WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




